850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Isiah Morgan TYUS, Defendant-Appellant.
No. 88-7026.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1988.Decided:  June 27, 1988.

William E. Martin, Federal Public Defender;  Edwin C. Walker, Assistant Federal Public Defender, for appellant.
Margaret Person Currin, United States Attorney;  R.A. Renfer, Assistant United States Attorney, for appellee.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Isiah Morgan Tyus, an inmate incarcerated at the Federal Correctional Institution in Butner, North Carolina, appeals the district court's order committing him to the custody of the Attorney General for psychiatric care pursuant 18 U.S.C. Sec. 4245.  Finding no error, we affirm.


2
On November 6, 1987, the Assistant United States Attorney for the Eastern District of North Carolina filed a motion in the district court to determine Tyus' mental condition, requesting that he be involuntarily committed to the prison's psychiatric unit.  A hearing to determine Tyus' mental condition was held on December 17, 1987.  Based on the evidence presented at the hearing, including the testimony and written report of James H. Hilkey, Ph.D., a letter from Bob Rollins, M.D., and Tyus' testimony, the district court found that Tyus was in need of treatment.  The court ordered that Tyus be committed to the custody of the Attorney General pursuant to 18 U.S.C. Sec. 4245.


3
Our review of the record reveals no error in the commitment order.  The district court's determination regarding Tyus' mental health is a finding of fact which must be affirmed unless it is clearly erroneous, United States v. Aponte, 591 F.2d 1247, 1249 (9th Cir.1978);  Butler v. United States, 384 F.2d 522 (8th Cir.1967), cert. denied, 391 U.S. 952 (1968), or is clearly arbitrary or unwarranted, United States v. Voice, 627 F.2d 138, 141 (8th Cir.1980);  United States v. Hayes, 589 F.2d 811 (5th Cir.), cert. denied, 444 U.S. 87 (1979).  The district court's finding is supported by the record and is not erroneous, arbitrary or unwarranted.  Therefore, we affirm the judgment below.  We dispense with oral argument because the materials before the Court indicate that oral argument would not significantly aid the decisional process.


4
AFFIRMED.